IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                          §
PETITIONS OF THOMAS E.                        §      No. 631, 2014
NOBLE FOR WRITS OF                            §
PROHIBITION AND                               §
CERTIORARI                                    §

                           Submitted: December 16, 2014
                            Decided:   February 9, 2015

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                       ORDER

         This 9th day of February 2015, upon consideration of the petition for

a writ of prohibition filed by Thomas E. Noble, the answer and motion to

dismiss filed by the State of Delaware, and Noble’s petition for a writ of

certiorari, it appears to the Court that:

         (1)     In January 2014, Thomas E. Noble was indicted on twenty-five

counts of Dealing in Child Pornography.1 In February 2014, the Superior

Court granted Noble leave to proceed pro se and appointed standby counsel

to represent him. In August 2014, the Superior Court ordered that Noble

undergo a psychiatric and psychological evaluation to determine his

competency to stand trial and his mental state at the time of the offense.2



1
    State v. Noble, Del. Super., Cr. ID No. 1311014361.
2
 The Superior Court docket reflects that the report on Noble’s evaluation was filed on
December 5, 2014, and referred to a Commissioner. On January 26, 2015, based on the
         (2)    On November 14, 2014, Noble filed a petition for a writ of

prohibition asking this Court to remove and discipline the Judge, court staff,

and prosecutors assigned to his criminal case, and the Judge and court staff

assigned to three related civil actions that he filed in October 2014, including

a habeas corpus petition. On December 16, 2014, Noble filed a petition for a

writ of certiorari asking the Court to review the Superior Court’s dismissal

of his habeas corpus petition on October 9, 2014. A previous mandamus

petition filed by Noble was rejected by the Supreme Court on November 6,

2014.3 In June 2014, this Court also rejected Noble’s petitions for writs of

habeas corpus4 and mandamus5 after Noble failed to respond to the notices

to show cause issued in both cases in June 2014.

         (3)    This Court has original jurisdiction to issue a writ of prohibition

to prevent the Superior Court from exceeding the limits of its jurisdiction

and “to restrain an individual judge from proceeding in a case in which the

judge is clearly disqualified by reason of personal interest, bias or




evaluation and the position of counsel, the Commissioner ordered that Noble be confined
and treated at the Delaware Psychiatric Center until he is capable of standing trial. Id.
Docket at 62, 63 and 65.
3
    In re Noble, 2014 WL 5823030 (Del. Nov. 6, 2014).
4
    In re Noble, 2014 WL 2565699 (Del. June 4, 2014).
5
    In re Noble, 2014 WL 2803510 (Del. June 18, 2014).
                                            2
prejudice.”6 In this case, Noble’s petition for a writ of prohibition offers no

basis upon which to question the Superior Court’s jurisdiction or to conclude

that the Judge assigned to his criminal and civil cases is disqualified.7 We

therefore conclude that Noble has not met the threshold requirements for the

issuance of a writ of prohibition.

         (4)     This Court has original jurisdiction to issue a writ of certiorari

to review a final order of a trial court where the right of appeal is denied, a

grave question of public policy is involved, and no other basis for review is

available.8 In this case, Noble had a right to appeal the dismissal of his

habeas corpus petition. Noble’s petition for a writ of certiorari does not

demonstrate that his right of appeal was denied or that a grave question of

public policy is involved. We therefore conclude that Noble has not met the

threshold requirements for the issuance of a writ of certiorari.

         (5) Noble was described by the U.S. District Court for the District of

Delaware as “an habitual litigant” in its rejection of his 27th claim before




6
 In re McLeod, 2014 WL 2927411, at *1 (Del. June 25, 2014) (quoting In re Wittrock,
649 A.2d 1053, 1054 (Del. 1994)).
7
  By order dated July 21, 2014, a copy of which is attached to the State’s answer and
motion to dismiss, the Judge denied Noble’s motion to recuse, which was based on
claims that the Judge was biased and had a conflict of interest.
8
    Shoemaker v. State, 375 A.2d 431, 437 (Del. 1977).
                                             3
that Court.9 The Court noted that “When reviewing Noble’s complaint

history, a pattern becomes clear. After the dismissal of his claims, rather

than file an appeal as required by the Federal Rules of Civil and Appellate

Procedure, Noble simply files new lawsuits and demands further review.”10

We advise Noble, who has already been barred by the U.S. District Courts

for the Eastern District of Pennsylvania11 and the District of Delaware12

from filing additional lawsuits, to be mindful of Supreme Court Rule 20(f).13

         NOW, THEREFORE, IT IS ORDERED, that the motion to dismiss is

GRANTED.           The petitions for writs of prohibition and certiorari are

DISMISSED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice


9
    See Noble v. Becker, 2004 WL 96744 (D. Del. Jan. 15, 2004).
10
  Id. at *2; see also Noble v. Cooper, 2010 WL 3769080, at *2 (E.D.Pa, Sept. 28, 2010)
(quoting the same).
11
  See In Re Guyer, 1990 WL 162131 (E.D.Pa. Oct. 19, 1990). Noble legally changed his
name from Thomas D. Guyer to Thomas E. Noble in 2002. He also used the name
Walter M. Guyer in his earlier court filings. Noble v. Becker, 2004 WL 96744, at *1 n.1.
12
   Noble v. Becker, 2004 WL 96744, at *5 (directing the Clerk of the Court to “refuse to
file any complaint or other paper from Thomas E. Noble until this Court has ruled further
on this matter”).
13
   Sup. Ct. R. 20(f) (“The Court may in any case involving a frivolous appeal, enter a
special order assessing costs in addition to those provided for by paragraph (d) as justice
may require. Such additional costs may, in the discretion of the Court, include the costs
incurred in the preparation and transmission of the record, the cost of the transcript and
the reasonable expenses of any appellee.”).
                                            4